DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06 August 2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what is meant by “wherein the display system comprises image processing circuitry operable to process images acquired by the at least one screen camera to determine if the images image the user's face and if so a location of the user's face in the screen camera FOV” and “wherein the display system comprises circuitry operable to control the transmission system to orient the display screen in the direction convenient for viewing by the user responsive to the location of the user's face”.  There does not appear to be any claimed 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 12, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by WIPO Publication WO 2007/040460 A1 by Soh et al (Soh).
Regarding claim 1, Soh discloses a system for aiming a weapon, the system comprising: an imaging system configured to be mounted to a weapon and acquire targeting images of scenes along directions in which the weapon points; and a display system operable to display the acquired targeting images in directions suitable for convenient viewing by a user (See Figures, clearly illustrated, elements 18 and 30).
Regarding claim 2, Soh further discloses wherein the imaging system comprises at least one camera operable to acquire the targeting images (30, “image acquisition device 30 which may be in the form of a CCD camera, night vision device or 
Regarding claim 3, Soh further discloses wherein the imaging system comprises circuitry operable to transmit wireless and/or wire transmissions encoded with a targeting image that the camera acquires (Denotes that signals are transmitted from the image acquisition device to the display implying that some form of wired or wireless transmission is utilized to send the signals).
Regarding claim 4, Soh further discloses wherein the display system comprises a display screen and is configured to receive the transmissions and display on the display screen the targeting images that the transmissions encode (See at least Pages 10-11, clearly disclosed).
Regarding claim 5, Soh further discloses wherein the display system comprises a transmission system operable to orient the display screen so that the display screen faces a direction convenient for viewing by the user (36/40, See Figures, clearly illustrated).
Regarding claim 6, Soh further discloses wherein the display screen is mounted to a support frame so that the display screen is rotatable about a first axis fixed relative to the support frame (39).
Regarding claim 12, Soh further discloses wherein the display system comprises at least one screen camera having a field of view (FOV) and operable to acquire images in directions along which the display screen faces (Clearly disclosed).
Regarding claim 17, Soh further discloses a human machine interface manually operable to control direction in which the display system displays the acquired targeting images (See Figures, clearly illustrated).
Regarding claim 18, Soh further discloses wherein the human machine interface comprises a control handle configured to be mounted to the weapon and manually rotatable to control the display system (See Figures, clearly illustrated).
Regarding claim 19, Soh further discloses a control button operable to lock and unlock rotatability of control handle (See Figures, clearly illustrated).
Claim(s) 1 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly illustrated by U.S. Pre-Grant Publication 2006/0005448 by Ballard (Ballard).
Regarding claim 1, Ballard discloses a system for aiming a weapon, the system comprising: an imaging system configured to be mounted to a weapon and acquire targeting images of scenes along directions in which the weapon points; and a display system operable to display the acquired targeting images in directions suitable for convenient viewing by a user (See Figures, clearly illustrated).
Regarding claim 15, Ballard further discloses wherein the imaging system comprises a telescopic sight operable to acquire the targeting images and generate corresponding virtual targeting images (See Figures, clearly illustrated).
Regarding claim 16, Ballard further discloses wherein the display system comprises a mirror operable to reflect light from the virtual targeting images to display the virtual targeting images to the user in directions suitable for convenient viewing (See Figures, clearly illustrated).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,819,983 issued to Tate (Tate).
Regarding claim 10, Soh does not disclose the use of a ball and socket joint.
Tate, a related prior art reference, discloses wherein the support frame is coupled to a ball and socket joint so that the support frame and display screen are rotatable about the center of the ball (See Figures, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Soh with the noted teachings of Tate.  The suggestion/ motivation for doing so would have been to utilize art recognized equivalent structure to mount the display device that provides adjustability of viewing angles with a reasonable expectation of success.
Allowable Subject Matter
Claim(s) 7-9, 11, and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Form for a listing of applicable prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641